Dear Ms. Harry:
In response to your opinion request of recent date, note that the law permits an individual to hold state full-time employment and state part-time appointive office where both positions fall within the same branch of state government. Both your employment with Nicholls State University and your appointment by the Governor as member of the Louisiana Education Television Authority (created by virtue of LSA-R.S. 17:250.1) are positions which fall within the executive branch of state government, defined by the Dual Officeholding and Dual Employment law as:
       (6) The executive branch of state government includes the following named officer and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely, the governor; lieutenant governor; secretary of state; attorney general; treasurer; commissioner of agriculture; commissioner of insurance; superintendent of education; commissioner of elections; members of the State Civil Service Commission, the Public Service Commission, the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the State Board of Elementary and Secondary Education, the Board of Trustees for State Colleges and Universities, and the State Bond Commission. The executive branch shall also include the officers, members, agents, and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.
The prohibition against the simultaneous holding of these positions would apply only where one of the positions falls within another, rather than the same, branch of state government.
LSA-R.S. 42:63(B) states:
       B. Except as otherwise provided by the Louisiana constitution, no person holding office or employment in one branch of the state government shall at the same time hold another office or employment in any other branch of the state government.
As the above prohibition is inapplicable to your situation, you may legally hold both positions concurrently.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Ms. Felicia L. Harry Director Louisiana Center for Women  Government P.O. Box 2062 Thibodaux, LA 70310
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL